— Judgment unanimously affirmed. Memorandum: On appeal from a judgment of conviction for criminal possession of stolen property in the first degree and third degree, defendant raises several arguments, only one deserving of our attention. Defendant contends that the trial court erred in denying his motion for a mistrial because the prosecutor unlawfully used four of eight peremptory challenges to exclude the only black persons remaining in the panel of 38 prospective jurors. We decline to reach this contention because the voir dire was not recorded and there is no basis in the record to ascertain whether defendant established a prima facie case of discrimination (see People v Charles, 61 NY2d 321; People v McCray, 57 NY2d 542,546, cert den _ US _, 103 S Ct 2438, mot for rearg den 60 NY2d 587). We have considered the other points raised by the defendant and find each of them lacking in merit. (Appeal from judgment of Erie County Court, Forma, J. — criminal possession of stolen property, first degree, and another offense.) Present — Dillon, P. J., Denman, Boomer, Green and Schnepp, JJ.